Citation Nr: 0529203	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for fungal rash.

2. Entitlement to increased rating for service-connected 
bilateral tinnitus currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1952 to July 1956.

This appeal arose from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied service connection 
for a fungal infection, and granted service connection for 
bilateral hearing loss and tinnitus.  Disability ratings of 0 
percent and 10 percent were respectively assigned for 
bilateral hearing loss and tinnitus.  A later rating decision 
increased the disability rating for the veteran's bilateral 
hearing loss to 10 percent.  

The veteran is appealing only the issue of entitlement to 
service connection for fungal rash and evaluation of 
bilateral tinnitus, at 10 percent disabling.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
fungal infection to military service.  


CONCLUSION OF LAW

The veteran's fungal infection was not incurred or aggravated 
as a result of active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in March 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  Additional VCAA notice was 
provided via letter to the veteran in May 2004.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the March 
2002 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the March 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veterans 
outpatient reports and scheduled the veteran for an 
audiological and physical examination.  The veteran made no 
requests of the RO to obtain medical records.  The veteran 
submitted his own private medical records.  As such, VA has 
fulfilled its duties to the veteran to the extent possible 
given the particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

As previously noted, the veteran served in the United States 
Air force from 1952 to 1956.  The veteran's service medical 
records have been carefully reviewed.  His July 1952 
enlistment physical examination was negative for any skin 
conditions, and during service there were no complaints or 
treatment of skin disorders.  The veteran's June 1956 
separation physical was likewise negative for complaints or 
treatment of skin conditions.  His skin was indicated to be 
normal.

A review of the record discloses that the veteran was first 
treated for intermittent fungal infections in 1977, twenty 
one years after the veteran's military discharge.  At that 
time, A.S., M.D., first diagnosed the veteran with tinea 
pedis (athlete's foot), cruris (jock itch), prurigo and 
atopic dermatitis.  Dr. S did not discuss the etiology of the 
veteran's tinea pedis or cruris, but suggested that the 
veteran's prurigo and atopic dermatitis was linked to the 
veteran's exposure to chemical solvents in the workplace.  
The veteran noted that his rash was better on the weekends 
when he was not at work.  Dr. S reported that "[t]he past 
medical history is negative for medical problems or skin 
problems."  In a March 1993 physical examination the 
veteran's skin was described as "without rash."   
The next indications of skin problems are found in the 
veteran's VA medical records, beginning in January 2001 where 
the veteran was diagnosed with dermatofibrosis.  In May 2001 
the veteran complained of a groin rash and was diagnosed with 
dermatitis of the groin.  The veteran stated that he has 
intermittently had this rash since the 1950s.  The last 
reference to the veteran's groin rash is in July 2003 when he 
was treated at the VA medical center for that condition.  No 
etiology was discussed in the veteran's VA medical records.

In several Statements in Support of Claim, the veteran has 
maintained that he contracted a fungal infection while 
assigned to Okinawa.  He believes that he acquired the fungal 
infection from the tropical jungle environment in which he 
lived.  The veteran further states that contraction of this 
rash was a common occurrence on the island of Okinawa. 

The RO asked the veteran to submit evidence regarding whether 
the fungus from which he suffers is native and exclusive to 
Okinawa.  The veteran never submitted such evidence. 

Upon consideration of the above-referenced evidence, the 
Board finds that although the veteran might currently be 
diagnosed as having a fungal infection, there is no competent 
medical evidence of record to substantiate service connection 
of his fungal infection.  No competent medical opinion of the 
etiology of the fungal infection appears anywhere in the 
record.  

Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
his fungal infection, it is noted that as a lay person he is 
not competent to give an opinion requiring medical knowledge, 
such as the etiology of a fungal infection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

On the basis of the above, the preponderance of the evidence 
is against the veteran's claim for service connection for 
fungal infection.  


ORDER

Entitlement to service connection for fungal infection is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


